Citation Nr: 1125963	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for specific, animal-type phobia (claimed as phobia of rats).

2.  Entitlement to service connection for type II diabetes mellitus (DMII), including  as secondary to service-connected hepatitis C (HCV).

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to DMII.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to DMII.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A January 2005 RO rating decision denied claims of service connection for PTSD and phobia of rats.  A May 2006 RO rating decision denied claims of service connection for DMII and peripheral neuropathy of the lower extremities.

In August 2008, the Veteran appeared and testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

In December 2008, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC.

By rating decision dated June 2010, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  As the Veteran has not initiated an appeal with initial rating and/or effective date of award assigned, this rating action satisfied, and terminated, that appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, in May 2011, the Veteran's representative waived RO consideration of additional evidence received into the record at that time.  Thus, this appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for myocardial infarction and hypertension as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Written Brief Presentation dated May 16, 2011.  Therefore, the Board does not have jurisdiction over these claims which are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran manifests a separate diagnosis of specific, animal-type phobia which results from his fear of rats developed in service.

2.  The Veteran's DMII, which first manifested many years after active service, is not shown to be causally related to an event in active service and/or caused or aggravated by service-connected disability.

3.  The Veteran's peripheral neuropathy of the right lower extremity, which first manifested many years after active service, is not shown to be causally related to an event in active service and/or caused or aggravated by service-connected disability.

4.  The Veteran's peripheral neuropathy of the left lower extremity, which first manifested many years after active service, is not shown to be causally related to an event in active service and/or caused or aggravated by service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for specific, animal-type phobia (claimed as phobia of rats) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for DMII, including as secondary to service-connected HCV have not been met.  38 U.S.C.A. §§ 1110, 1112. 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to DMII have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to DMII have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for phobia of rats, DMII as secondary to service-connected HCV, and peripheral neuropathy of both lower extremities as secondary to DMII.

With respect to the phobia of rats claim, the Veteran is service-connected for PTSD as a result of being exposed to hostile enemy fire during a temporary duty assignment (TDY) on July, 4 1965 to the Dominican Republic, wherein he came under attack while staying at a hotel.  As part of his stressor description, the Veteran reported that power to the hotel was cutoff and that he became terrified at the sounds and sights of rats which scurried about the area.
With respect to the DMII and peripheral neuropathy claims, the Veteran primarily alleges that his DMII has been caused and/or aggravated by service-connected HCV.  In support of these claims, he has submitted medical treatise articles speaking to a potential causal relationship between HCV and the development of DMII.  He also seeks service connection for peripheral neuropathy of both lower extremities, as complications of DMII.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran filed his service connection claims for DMII and bilateral lower extremity peripheral neuropathy in February 2006.  Effective October 10, 2006, VA amended its regulation pertaining to secondary service connection.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, private physician, or other source, concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits system also does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 52 (1994).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the U. S. Court of Appeals for Veterans Claims (Court) has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has first hand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Phobia of rats

The Veteran is service-connected for PTSD attributable to coming under enemy fire while stationed at a hotel in the Dominican Republic on July 4, 1965.  As part of those circumstances, the Veteran describes that the power to the hotel was cutoff and that he became terrified at the sounds and sights of rats which scurried about the area. 

Records from the Vet Center dated September 2003 listed the two above-described events (exposure to rats and exposure to enemy fire) as 2 separate traumas in service which led to assessments of "PTSD, Specific Phobia Service Related."

Notably, specific phobia is recognized as a diagnosable psychiatric disorder by the American Psychiatric Association in its Fourth Edition of the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See Quick Reference to the DSM-IV, p. 203.  Thus, service connection may be available for a separate psychiatric disorder identified as specific, animal-type phobia according to DSM-IV.   See 38 C.F.R. § 4.125(a)(2010).  

On the other hand, a January 2004 VA clinical record describes the Veteran as manifesting nightmares of combat trauma and rat exposure as symptoms of the PTSD and dysthymia diagnoses.  Notably, the currently assigned 30 percent rating for PTSD contemplates the current symptom of "chronic sleep impairment," which would render a service connection issue as moot.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

On review of the record, the Board has no reason to doubt the veracity of the Veteran's assertions that his rat phobia results from his exposure to rats during service.  The evidence of record contains conflicting evaluations as to whether the rat phobia symptoms are a symptom of PTSD or the manifestation of a separate psychiatric disorder.  Notably, both PTSD and specific phobia are listed as anxiety disorders by DSM-IV.  See Quick Reference to the DSM-IV, pp. 203, 209.  

The Board further notes that there is no evidence of record differentiating the symptomatology between these two anxiety disorders.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is impossible to separate the effects of a service- connected disability and a nonservice-connected disability, reasonable doubt is resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability).

The Board will interpret the evidentiary record to support a separate diagnosis of specific, animal-type phobia which results from the Veteran's fear of rats developed in service.  In so deciding, reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, therefore, is granted.

DMII and peripheral neuropathy

As indicated above, the Veteran primarily asserts that his DMII is proximately due to his service-connected HCV.  He also seeks service connection for peripheral neuropathy of the lower extremities as a complication of DMII.

The Veteran's service treatment records (STRs) do not reflect any lay or medical evidence of DMII or peripheral neuropathy involving either lower extremity.  In pertinent part, the Veteran was hospitalized in June and July 1964 for disability diagnosed as infectious hepatitis.  The presenting symptoms included malaise, fatigue, anorexia, dark urine, pruritis, icteric sclera, vague abdominal pain and abnormal liver function studies.  There are no further STR records pertaining to hepatitis for the remaining two years of service.  

On his June 1966 separation examination, the Veteran reported a prior history of hepatitis, but denied a history of symptoms such as frequent or painful urination, sugar or albumin in urine, or neuritis.  A urinalysis was negative for albumin or sugar.  Physical examination indicated normal clinical evaluations of the endocrine system, lower extremities and neurologic system.

Overall, the STRs do not provide any direct evidence in support of these claims by failing to reflect lay or medical evidence of DMII or peripheral neuropathy of the lower extremities.

Postservice, the Veteran was hospitalized for probable infectious hepatitis at the Miami, Florida VA Hospital (VAH) in December 1969.  His symptoms included mild anorexia, distaste for cigarettes, skin itching, a white bowel movement and dark urine.  On admission, the Veteran was noted to have abnormal liver function studies with a serum glutamic oxaloacetic transaminase (SGOT) reading which was "off the chart" as well as an elevated total bilirubin.  Over the course of hospitalization, the Veteran's liver function studies returned to normal.  The Veteran refused a liver biopsy.  The examiner advised the Veteran to stay away from alcohol, which he had described as 1/5 of whiskey per week plus a few beers.

Thereafter, the claims folder first reflects the Veteran's complaint of feet and ankle swelling in 2001 in conjunction with treatment for compensated congestive heart failure (CHF).  In June 2001, the Veteran denied having any knowledge of being diagnosed with HCV.

In April 2002, VA clinical records record the Veteran's report of a recent diagnosis of DMII by his private provider of treatment.  At about the same time, the Veteran reported neuropathy symptoms of the lower extremities.  An abnormal electromyography and nerve conduction velocity (EMG/NCV) study in May 2002 was interpreted as showing peripheral neuropathy, with a finding of axonal injury and more involvement of the sensory fibers that was more alcoholic than diabetic in etiology.

Overall, the Board finds that the multi-year gap between the Veteran's discharge from active duty service (1966) and the initial report of disability at issue (2002) is not consistent with a finding of in-service onset for either DMII or peripheral neuropathy of the lower extremities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

In this case, the Veteran does not specifically contend, and the record does not show, that he first manifested DMII and/or peripheral neuropathy during active service.  To the contrary, the Veteran specifically denied symptoms such as frequent or painful urination, sugar or albumin in urine, or neuritis on his 1966 separation examination.  At that time, the military examiner provided normal clinical evaluations of the endocrine system, lower extremities and neurologic system which was based upon the lay history provided by the Veteran, laboratory testing and physical examination.

To the extent that the Veteran's statements of record can be construed as supporting a finding of persistent and/or recurrent symptoms of disability since service, the Board places greater probative value to the statements made by the Veteran at his separation from service, as these statements are more contemporaneous in time to the events in question and were made in the context of ascertaining the Veteran's then-state of physical fitness.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, to the extent that the Veteran argues that his DMII and/or peripheral neuropathy first manifested during service, the Board places greater probative value to the opinion of the military examiner in 1966 (who found no abnormalities of the endocrine system, lower extremities and neurologic system) than the lay opinion offered by the Veteran, as the military examiner has greater expertise and training to diagnose endocrine and neurology disorders.

As there is no lay or medical evidence of DMII being manifest to a compensable degree within the first postservice year, the presumptive provisions pertaining to chronic disease under 38 C.F.R. §§ 3.307 and 3.309 are not for application.

Notably, the Veteran did not have service in the Republic of Vietnam during the Vietnam Era and does not allege herbicide exposure during his active military service.  The Board is not aware that the Veteran's type of service may have involved herbicide exposure.  As such, the presumptive provisions pertaining to herbicide-related diseases are also not for application.  See generally 38 C.F.R. §§ 3.307(a)(6); 3.309(e).

Nonetheless, the record does include opinion from the Veteran and his representative that his DMII is caused and/or aggravated by HCV based upon medical treatise materials.

For example, the Veteran has attempted to argue that he has active, symptomatic HCV by submitting a medical treatise article entitled "Basics of Hepatitis C" which describes HCV as a blood borne virus that enters the cells in the liver and rapidly reproduces itself.  The article states that, after the initial acute infection, the disease progresses to a chronic condition in 80 percent of infected individuals.  It is noted that chronic HCV usually progresses at a very slow rate, often over a period of 10 to 30 years, which could progress to serious health consequences such as cirrhosis, liver failure, liver cancer or even death.  Another article pertains to cutaneous manifestations of HCV, which the Veteran claims to manifest.

The Veteran has also submitted treatise articles speaking to a causal relationship between HCV and the development of DMII.  For example, an article entitled "Diabetes and hepatitis C" reports that it is "now clear" that HCV conveys a risk in developing DMII.  The major mechanism appeared to be insulin resistance which was related to the fibrosis score while another study "clearly demonstrated" that HCV was a precipitating factor for diabetes only for those patients who had diabetes risk factors.  The prevalence of diabetes increased with the presence of cirrhosis.

Another article, entitled "Hepatitis C Increases Diabetes Risk," reports that patients over 40 years of age infected with HCV had more than a triple risk of developing DMII.  It was noted that prior studies linked HCV to diabetes only in people with severe liver disease.  The authors of the study felt that the findings were "consistent with the inference" that HCV caused DMII through "progressive liver damage."

A more recent article, entitled "Hepatitis C virus and type 2 diabetes," focuses on the relationship between HCV and glucose metabolism derangements.  The study asserts that DMII is a "common complication of all liver diseases," independent of etiology and especially at the advanced stage.  It is stated that HCV and DMII are associated to the extent that the co-presence cannot be merely explained by chance, which suggests that HCV interferes directly and/or indirectly with glucose metabolism.  It is further noted that HCV seems to increase the risk of incident DMII in predisposed individuals. 

However, the record also includes opinion from VA clinicians that the Veteran's HCV has been asymptomatic for many years.  A VA Compensation and Pension (C&P) examination in April 2003, which had benefit of review of claims folder, could not determine whether the Veteran's HCV was in a chronic active stage as liver profiles since 2003 revealed normal findings except for a slightly elevated alanine transaminase (ALT) on a few occasions.  It was also noted that the EMG report of May 2002 showed peripheral neuropathy with axonal injury, more involving the sensory nerves than the motor nerves, more likely due to alcohol than to diabetes mellitus.  

Similarly, a June 2003 VA clinical record noted that the Veteran's hepatitis C viral ribonucleic acid (RNA) was undetectable by qualitative polymerase chain reaction (PCR), in conjunction with normal LFT's and markers for AIH, alpha1antritrypsin and phenotype.  According to an opinion by a VA gastroenterologist, the "pt was either in minority of individuals who appear to have a 'spontaneous recovery from acute hepatitis C or have such low viral levels that they are undetectable by presently available assays.'"  A June 2007 VA clinical record included the following assessment: "Hep C +: Carrier only (if that).  No active disease.  Mild fatty liver."

In March 2010, a VA examiner provided an opinion that the Veteran's DMII was less likely as not caused by the service-connected HCV and that there was no objective evidence of aggravation of the DMII due to HCV.  In so opining, the examiner reviewed the Veteran's claims folder which included the assessments that the Veteran had either experienced a spontaneous recovery of HCV or had a very low viral load which was not detectable by testing.  The examiner further reviewed medical treatise articles before providing the following rationale for the opinion:

It has not been proven that HCV causes diabetes.  Some studies suggest that diabetes is more common in people with HCV infection than in persons without it, but these studies do not prove that the infection causes diabetes.  In other words, there is no objective evidence of a causal relationship between HCV and diabetes type 2.

On review of the entire evidentiary record, the Board finds that the credible lay and medical evidence establishes that the Veterans' DMII and bilateral lower extremity peripheral neuropathy, which first manifested many years after active service, are not shown to be causally related to an event in active service and/or caused or aggravated by service-connected disability.

Overall, the Board finds that the opinion from the VA examiner in 2010 greatly outweighs the opinion of the Veteran, the Veteran's representative and the medical treatise documents submitted in support of the claims.  In this respect, the VA examiner opined that it was less likely than not that the Veteran's HCV caused or aggravated DMII.  The opinion was based upon an accurate review of the factual record, as demonstrated in the body of the examination report. 

Importantly, the examiner was aware of the Veteran's clinical history which demonstrated nearly asymptomatic HCV since 1969 to the extent that a VA gastroenterologist has opined that the Veteran is either 1) in the minority of individuals without chronic HCV after acute infection (reported as 20 percent in the associated medical treatise materials) or 2) has a viral load was so low as to be undetectable by current technology.  The VA examiner was also aware of the medical treatise articles, and distinguished those articles as suggesting a potential relationship but not proving that such a relationship exists on these facts.

On the other hand, the medical treatise articles do not provide any definitive answers regarding the subject matter at hand.  Rather, as correctly noted by the VA examiner, they "suggest" that HCV interferes directly and/or indirectly with glucose metabolism and report that further studies are warranted.  The treatise materials appear to provide more confident findings of a relationship between HCV and DMII with the presence of "progressive liver disease," cirrhosis, and/or severe liver disease which, according to the VA clinicians and March 2010 VA examiner, is not a factor in this case and reduces the evidentiary value of those medical principles.

Thus, the Board finds that the VA examiner's opinion holds substantially greater probative value than the medical treatise articles, which only speak to generic causal relationships that are not specific to the particular facts of this case.

Similarly, the Board has considered the lay opinions in this case.  The Veteran and his representative are not shown to possess any specialized education or training to speak to the issues at hand which, as conceded by the Veteran's representative, requires medical expertise.  See Written Brief Presentation dated May 16, 2011.  Overall, their lay opinions are greatly outweighed by the opinion of the March 2010 VA examiner who possesses greater expertise and training than these lay individuals to speak to the issue of the etiology of the Veteran's currently manifested DMII and peripheral neuropathy. 

The Board also notes that a VA clinician appears to have attributed the Veteran's peripheral neuropathy symptomatology to alcohol use.  To the extent that alcoholism has played any role in the Veteran's lower extremity disability, direct service connection may not be granted for a disability that arises from an abuse of alcohol or drugs.  38 U.S.C.A. § 1110; Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  

The Allen Court did hold that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  However, that is not the situation in this case.

Furthermore, the Veteran has primarily claimed that his peripheral neuropathy is proximately due to DMII.  As service connection for DMII has been denied, the claim of service connection for peripheral neuropathy as secondary to DMII has no legal merit.  The Veteran has not alleged, and the record does not suggest, any relationship between service-connected psychiatric disability and the development of DMII and/or peripheral neuropathy.

In conclusion, the Board finds that the Veteran's DMII and bilateral lower extremity peripheral neuropathy, which first manifested many years after active service, are not shown to be causally related to an event in active service and/or caused or aggravated by service-connected disability.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).



Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the phobia claim, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran filed his service connection claims for DMII and peripheral neuropathy in February 2006.  Pre-adjudicatory RO letters dated March 20, 2006 and March 23, 2006 fully complied with the timing and content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran's STRs are associated with the claims folder, and the RO has secured all known and available VA and private treatment records.  There are no outstanding requests to obtain any private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  

The Board further notes that the record does not disclose the existence of any records with the Social Security Administration (SSA) which are relevant to this appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  At his hearing in August 2008, the Veteran denied having filed a claim with SSA but did report being in receipt of railroad disability benefits based upon a neck injury.  Those records are not relevant to the issues at hand.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to a Board remand directive, the RO obtained examination and opinion from a VA physician in March 2010.  The Board finds that this examiner has provided a well-reasoned opinion which relies on an accurate factual basis, including review of relevant medical treatise information.  Overall, the Board finds that this examination report fully addresses the questions posed by the Board in the December 2008 remand.

In the Written Brief presentation dated May 2011, the Veteran's representative argued that additional opinion was warranted based upon the complexity of the issue at hand.  It was argued that the examination was performed by a physician's assistant who was not appropriately qualified to address a subject matter best addressed by a specialist.  A close review of the examination report reflects that a medical doctor (M.D.) reviewed and signed the examination report, endorsing in full the analysis set forth in the examination report.  This opinion was based, in part, upon assessments by VA gastroenterologist in the VA clinical setting.

Overall, the Board finds that a medical doctor is fully qualified to speak to the issue at hand and, given the reasoning of this examiner and the lack of active HCV for many decades, finds that the issue is not so complex or controversial as to warrant a specialist opinion, to include that of an independent medical examiner.

The Board next acknowledges that a Veterans Law Judge has a duty during hearings to fully explain to the Veteran any relevant outstanding issues and to suggest the submission of any relevant evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing in August 2008, the record demonstrated that the Veteran had already submitted medical treatise materials in support of his claims.  At that time, the Veteran's representative spoke at length concerning medical nexus evidence.  See Transcript of August 2008 hearing, pp. 3-6.  As the Veteran and his representative demonstrated actual knowledge of the evidentiary requirements at the time of the August 2008 hearing, the Board finds that it has fully complied with its obligation under 38 C.F.R. § 3.103(c)(2).

Finally, the Board previously remanded these claims in December 2008 for further evidentiary development.  Relevant to the claims at hand, the Board directed the RO to obtain current VA treatment records which was fully accomplished.  Additionally, the RO was directed to obtain opinion based upon examination of the Veteran and review of the claims folder, to include medical treatise articles.  As held above, the Board finds that the March 2010 VA examination report fully complies with the Board's remand directives.  Thus, the Board finds that the RO has fully complied with the Board's December 2008 remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).



ORDER

The claim of entitlement to service connection for specific, animal-type phobia (claimed as phobia of rats) is granted.

The claim of entitlement to service connection for DMII, including as secondary to service-connected HCV, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to DMII, is denied.

The claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to DMII, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


